Title: From George Washington to William Herbert, 8 October 1798
From: Washington, George
To: Herbert, William



Dear Sir
Mount Vernon 8th Oct. 1798

I thank you for the information contained in your letter of the 5th instant & will avail myself of your kind offer, if circumstances shd render it expedient for me to have recourse to the Bank of

Alexandria. Either of the sums mentioned therein, is more than I shall want; and if I could receive what I ought to do, I shall have no occasion for any from that source.
I will inform young Mr Belknap of your obliging offer—and with very great esteem & regard I am—Dear Sir Yr obedt Hble Servt

Go: Washington

